DISSENTING OPINION
Newman, Judge:
I must dissent.
The problem presented in this case, although narrow and relatively abstract, involves a long standing principle in the classification of merchandise for tariff purposes as “waste.” I am compelled to disagree with the decision reached by the majority because I believe that, under the law and facts, such decision represents an unwarranted departure from the common meaning of the term “waste” as judicially evolved over the years.
Before discussing the merits, it would be desirable to restate the basic issue presented by the agreed statement of facts, and to summarize the opposing arguments of counsel:
Are print blocks which have become incapable of use for their original purpose (viz., printing), but are nevertheless sold and used for another purpose (viz., wall decorations), without remanufacture or manipulation of any hind, classifiable as “waste” within the purview of paragraph 1555 ?
*8Briefly, it is plaintiffs’ position that when the imported articles became unusable for printing they became waste; and since they were not processed in any manner prior to importation, they cannot be considered a manufactured article, but they remain waste. Further, plaintiffs contend that the fact the articles were used in their imported condition as wall decorations does not preclude their consideration as “waste” for tariff purposes.
Defendant’s position may be summed up by quoting their argument (Brief, page 4):
* * * paragraph 1555 is not applicable because, according to the definitions evolved in various court decisions, * * '* waste is either a manufactured article which has become useless and is fit only for remanufaoture or is refuse material, resulting from a manufacturing process, commercially unfit without remanufac-ture for the purpose for which the original material was suitable. (See United States v. C.J. Tower & Sons, 31 CCPA 185, C.A.D. 271.) Since the imported merchandise is fit for purposes other than remanufacture and is not refuse, it clearly is not waste. [Emphasis in original.]
I agree with defendant’s contention. While over the years the courts have applied the provision for waste to a variety of imported merchandise, the definition of the term itself has remained basically unchanged. In my view, no new interpretation of “waste” is required here. The present case, however, is apparently one of first impression, in that the court has been asked to focus its attention upon that aspect of the definition of waste which requires that a manufactured article be “fit only for remanufacture.”
Harley Co. v. United States, 14 Ct. Cust. Appls. 112, T.D. 41644 (1926), cited in the majority opinion, is one of the leading decisions which have judicially defined waste. Our appellate court in United States v. C. J. Tower & Sons, 31 CCPA 185, C.A.D. 271 (1944), succinctly restated the definition of waste enunciated in Harley, as follows:
As appears from the quoted statement in the Harley Co. case, supra, there are two kinds of waste; namely, one, a manufactured article which, because of use or otherwise, has become useless for the purpose for which it was designed and is fit only for re-manufaoture; and, two, so-called “new waste,” which is a refuse material resulting from a manufacturing process and which is commercially unfit without remanufacture for the purpose for which the original material was suitable.
In Harley, the court of appeals pointed out, additionally, that a manufactured article “which, without remanufaoture, has.a valuable practical use, is not waste or old junk.” (14 Ct. Cust. Appls. at 115) [Emphasis added.] Significantly too, the appellate court held that if a *9manufactured article has a “value in addition to that of a mere material” it was not that class of waste designated in the tariff acts as “junk, old” (id. at 115). The foregoing rationale should be applied to the print blocks in the instant case, and that rationale precludes the classification of such merchandise as waste. Hence, these print blocks, which are incapable of use for printing, are nevertheless not waste, since they have a valuable practical use without remanufacture; and moreover they have a commercial value in addition to that of a mere material. Cf. Downing et al. v. United States, 122 Fed. 445 (CCA 2, 1903), wherein the court held that cannon which were useless as artillery, but saleable as relics and souvenirs, were properly dutiable as manufactures of metal, rather than free of duty as “old brass” or “composition metal,” since they had not lost their character as manufactured articles by age or unfitness for their normal use, and had an intrinsic and commercial value, aside from their metal value.
The definition of waste in Harley has been quoted and applied by this court on many occasions. For example, in Pelton Enterprises, Inc., and Hoyt, Shepston & Sciaroni v. United States, 44 Cust. Ct. 381, Abstract 63935 (1960), and D.M. Studner v. United States, 50 Cust. Ct. 149, C.D. 2404 (1963), this court explicitly found that the involved print rollers were fit only for remanufacture into something else (lamp bases, book ends, etc.), and by applying the definition of waste in Harley, held that such print rollers were waste.
Recently, in David M. Studner v. United States, 62 Cust. Ct. 63, C.D. 3679, 295 F. Supp. 289 (1969), concerning this very plaintiff, the court commented as to Pelton and the prior Studner case, as follows:
“* * * In the Pelton case, both bearings were removed [from the print rollers] and thereafter the rollers were imported for manufacture into lamp bases or book ends.
The court held in that Studner case, stating at page 157:
It is the opinion of the court, in the instant case, that, as in the Pelton case, supra, the print rollers here in issue are “manufactured articles which have become useless for the original purpose for which they were made and fit only for remanufacture into something else” and, therefore, constitute waste in the tariff sense, as claimed by plaintiff.
It is quite clear to us that the used print rollers in the incorporated Studner case and the Pelton case were waste, as adjudicated, since they were found incomplete and useless for their original purpose and fit only for remanufacture into something else.”
The common meaning of the term waste applied by the court in the Pelton and prior Studner cases was that very meaning pronounced in Harley and Tower, and I am unable to agree that such meaning should now be rejected, as the majority has done in this case.
*10The majority states that, in the case of “new waste,” it has been held that merchandise which is usable in its imported condition without further manufacture is classifiable as waste, citing National Carloading Corp. v. United States, 22 Cust. Ct. 328, Abstract 53220 (1949); Cia Algondonera v. United States, 23 CCPA 42, T.D. 47686 (1935); Koons, Wilson & Co. v. United States, 12 Ct. Cust. Appls. 418, T.D. 40589 (1924); W.R. Grace & Co. v. United States, 9 Cust. Ct. 59, C.D. 662 (1942). However, the print blocks are not “new waste.” The above cited cases involved residue or by-product materials resulting from a manufacturing operation, and are not factually analogous to these print blocks. Thus, although it may be concluded from National Carloading Corp., and other decisions involving “new waste,” that a waste material cannot be denied classification under paragraph 1555 simply because it may be used without subjecting it to further manufacturing, such principle is not applicable here where the print blocks are neither a residue nor by-product of a manufacturing operation.
So-called old waste was described in Tower as a manufactured article which, because of use or otherwise, has become useless for the purpose for which it was designed, and is fit only for remanufacture. Apparently, the pith of the majority’s decision in this case is, that although the print blocks are “old waste,” it would be illogical not to treat them the same as if they were in fact “new waste.” Consequently, the majority opinion reasbns that the print blocks cannot be “taken out” of the (old) waste classification merely because they can be used for another purpose without remanufacture. However, since the print blocks were never old waste in the first instance, the reference to being “taken out” of the waste classification is inappropriate.
In support of its holding, the majority cites P. Silverman & Son v. United States, 27 CCPA 324, C.A.D. 107 (1940), and Rachman Bag Co., Inc. v. United States, 57 Cust. Ct. 465, C. D. 2838 (1966). Neither decision, in my opinion, is applicable to the facts presented in this case, and indeed, counsel for plaintiffs do not rely upon them.
As conceded by the majority, the issue of what constitutes waste was not presented in Silverman, and that decision does not, by implication or otherwise, alter the definition of waste previously stated in Harley and subsequently restated in Tower.
In the Rachman Bag case, the merchandise consisted of split and torn burlap bags which, after importation, were cut up and converted into so-called nursery squares and bale wrappers. The court held that such merchandise was waste bagging rather than bags. It is apparent that the mutilated bags were valuable only for their material content (burlap) for conversion into other articles (nursery squares and bale wrappers), and had lost their original character as manufactured articles (bags). Cf. The Midwest Waste Material Co., E. S. Keller Co., *11Inc. v. United States, 28 Cust. Ct. 8, C.D. 1382 (1951), wherein the court held that certain woven strips of burlap originally designed for use by the armed forces of the United States in the garnishing of nets for camouflage purposes, but no longer devoted to that use and consumed for their fiber content, were dutiable as waste under paragraph 1555, Tariff Act of 1930. The court commented as follows (at page 21) :
* * * It [merchandise] fits precisely within the confines of the definition of waste contained in the Harley case, supra, as a surplus manufactured article which has become useless for the original purpose for which it was made and is -fit only for remanufacture into something else. * * * [Emphasis added.]
As distinguished from the torn and split burlap bags in Bach-man Bag, the print blocks had a value in addition to that of a mere material, and without remanufacture had a valuable practical use. Cf. Judge Ford’s dissent in Midwest Waste Material Co., supra, pages 23-26 (merchandise, without remanufacture, had a valuable practical use, which precluded classification of merchandise as waste, citing Harley.) Therefore, the rationale applicable to classifying damaged burlap bags as “waste” was, in my view, improperly extended by the majority to the merchandise involved in this case.
As long as a manufactured article retains its original characteristics sufficiently so that because of them the article remains a saleable and useful product, without remanufacture, it should not, merely by reason of unfitness for its original use, be relegated to the category of waste. In short, the print blocks had an intrinsic and commercial value, aside from their metal value, and were not waste or sold as such.
To buttress its conclusion, the majority states that “[t]he provision for waste, not specially provided for, in paragraph 1555 of the Tariff Act of 1930, is without other limitation,” and is contrasted to other provisions of the tariff act, like paragraph 301, which expressly is limited by the phrase “fit only to be remanufaotured.” But the provision for waste, not specially provided for in paragraph 1451 of the Tariff Act of 1922, was reenacted by Congress in paragraph 1555 of the Tariff Act of 1930 without change. Therefore, it may be presumed that Congress adopted the authoritative judicial construction placed upon the term “waste” in Harley, which included the limitation that it be “fit only for remanufacture into something else.” Cf. United States v. D.H. Grant & Co., Inc., 47 CCPA 20, C.A.D. 723 (1959); United States v. Pacific Butchers Supply Co., 22 CCPA 355, T.D. 47377 (1934); Dominion Canners, Ltd. v. United States, 12 Ct. Cust. Appls. 90, T.D. 40025 (1924); The Singer Manufacturing Co. v. United States, 33 Cust. Ct. 60, C.D. 1635 (1954). Hence, in construing the term waste, in paragraph 1555, judicial expression as to the common meaning of the term must be read into the statute.
*12It is my conclusion that Harley and. many subsequent decisions following it, have included the element of “fit only for remanufacture into something else” as part of the common meaning of the term “waste” in paragraph 1555 of the Tariff Act of 1930. Since the print blocks in this case do not conform to the common meaning of the term waste, I must respectfully dissent from the decision reached by my colleagues.
Inasmuch as the majority found it unnecessary to reach the alternative claim of both parties under paragraph 397, as modified, and hence properly did not discuss the propriety of such claim, it becomes unnecessary for me, of course, to express presently my views concerning that subject.